ChakltoN, Judge,
delivered tbe following opinion:
Cane-grinding contracts in existence between colonos and sugar factories in tbe island of Porto Kico contain, as does tbe one bere, individual, reciprocal provisions of obligation and of right. Upon tbe points here involved, there is the obligation on tbe part of the central to deliver to tbe colono sugar of a certain degree of polarization in a certain percentage to tbe gross weight of tbe cane delivered under tbe contract. If tbe sugar offered to tbe colono in payment for bis cane does not reach tbe required degree of polarization, tbe colono is under no obligation to accept the same, except upon such readjustment of values as would fairly represent tbe equivalent in sugar offered, of what it should have been if tbe required degree of polarization bad been reached.
On tbe other hand, tbe colono obligates himself to deliver canes to tbe central, which shall not fall below a certain degree of sucrose on tbe Baumé scale, and in case tbe cane offered by him falls below tbe contracted standard, tbe central is under no obligation to accept that cane, except on a readjustment of value equivalent to tbe difference between tbe sucrose in the cane offered and that contracted to be delivered.
The provision in tbe contract whereby a suspension of cutting is allowed, as in this case, for a limited period, is for the mutual benefit of the central on one side, but to a greater degree to the colono on tbe other side; and tbe fact that that option was ex*96ercised in this case, under conditions prescribed in the contract, in no way alters or affects the mutual obligations of the parties, on the one hand to offer cane for grinding with the required percentage of sucrose, and on the other to deliver to the colono percentages of sugar of the required and contracted degree of polarization.
The demurrer on that ground will therefore be sustained, and on the ground of an adequate remedy at law also; for the reason that it is a mere matter of dollars and cents, under the view which the court has heretofore taken. The demurrer will be sustained and the ease dismissed without prejudice.